Title: To John Adams from Arnold Welles, 16 March 1818
From: Welles, Arnold
To: Adams, John


				
					Sir
					March 16th. 1818.—
				
				In behalf of a numerous body of Citizens of Boston, we request your consent, to set for a Bust, in Marble, to be executed by an eminent Artist, now resident in that Town, to be placed in Faneuil Hall.—In soliciting your assent, to this tribute of our high Respect & Veneration, we are particularly influenced, by a desire of transmitting to our Children, the Features of the Man, whose patriotic energies, were so strenuously exerted; for the Independence of our common Country:—and that future Ages, while contemplating the object, may recall the Virtues Talents & Courage, of one of the Founders of the American Republic.—
				
					Arnold WellesH. DearbornWm: Tudor.Wm. SpoonerJosiah Quincy
				
				
			